Citation Nr: 1522918	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  12-27 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right arm disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran and his spouse appeared and testified at a personal hearing in March 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

During the Board hearing, the Veteran, through his representative, waived AOJ review of additional evidence submitted since the last Supplemental Statement of the Case (SSOC) on the record.

The issue(s) of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the March 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested that a withdrawal of the appeal for entitlement to service connection for a right arm disability. 

2.  Resolving reasonable doubt in the Veteran's favor, he developed tinnitus as a result of his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of service connection for a right arm disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2014).

2.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appeals Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran, through his authorized representative, has withdrawn the appeal as to the issue of entitlement to service connection for a right arm disability; hence, there remain no allegations of errors of fact or law for appellate consideration with regards to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim of entitlement to service connection for tinnitus, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Tinnitus

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Here, the Veteran has indicated that he currently has tinnitus.  In this regard, the Board notes that the Veteran, as a lay person, is competent to state that he has tinnitus as it is experienced through his senses and is subjective.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Furthermore, the Board finds the Veteran's statements are credible.

With respect to in-service disease, a review of service treatment records, including the examination report at service discharge, does not reveal complaints consistent with, or a diagnosis of, tinnitus.  However, the Board notes that the Veteran has testified his tinnitus began in service and has continued to the present.  As noted above, the Veteran is both competent and credible with regard to his account of experiencing tinnitus.

The Veteran was not afforded a VA audio examination.  However, VA treatment records include complaints of hearing loss since service and military and occupational nose exposure.  A June 2001 private treatment record noted that the Veteran had bilateral tinnitus, and it appears to note this was a gradual onset.  A March 2015 letter from the private physician noted that excessive noise can cause tinnitus, and that the Veteran was exposed to repetitive hazardous noise from gunfire support during his time in the U.S. Navy.  

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  The letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure. 

The Fast Letter indicated that when a claim for tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability. 

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered. 

The Veteran's DD 214 does not list his Duty MOS.  It notes that a civilian occupation would be similar to a radio man.  From this the RO used radio man as the basis to deny hearing loss and tinnitus as it does not show a probability of hazardous noise exposure.  During his Board hearing, the Veteran testified that he was a radarman (RD3).  Likewise, this rating is not on the Duty MOS listing under the U.S. Navy; however, a review of U.S. Coast Guard obsolete ratings includes a radarman.  This rating was noted to be related to a current MOS of Operations Specialist, which is noted to have a low probability of exposure to hazardous noise.  While the Veteran's reported MOS was as an RD3, he also testified that prior to becoming a radarman, the Veteran worked as "deck force."  He testified his duties included " standing in a chain locker below the gun barrels, with a fire extinguisher, during drills where the guns were fired.  He noted that the chain locker was a "very loud place."  A closer review of his service personnel records reveals that he was upgraded to RD3 in November 1969.  Prior to November 1969 he served as a gunner's mate.  The Duty MOS listing shows that service as a gunner's mate has a high probability of exposure to hazardous noise exposure.  Given the above, VA concedes that the Veteran was exposed to hazardous noise in service.

The Veteran has testified that his tinnitus began in service, and described the circumstances of the onset of his tinnitus in service, including relating his tinnitus to his service on the "deck force."  Based on his Duty MOS his exposure to hazardous noise exposure is established. 

As tinnitus is a uniquely subjective disorder, the Board finds that, resolving reasonable doubt in the Veteran's favor, the evidence suggests that the Veteran's tinnitus is related to his service and the criteria for a grant service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Entitlement to service connection for a right arm disability is dismissed.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that his current hearing loss is related to his service on the U.S.S. Chevalier and his service on the "deck force."  As noted above, his personnel records establish that prior to serving as a radarman, the Veteran served as a gunner's mate.  As such, his exposure to hazardous noise in service is conceded.

VA treatment records show that in 2010 the Veteran reported a history of both military and occupational noise exposure.  He noted that he worked as a "tree contractor" for 38 years.  A 2001 private medical record noted the Veteran's hearing loss began 4 years prior (1997).  A 2015 letter from the private physician included a positive nexus between hazardous noise exposure in service and his current hearing loss.  The opinion, however, does not address the Veteran's reported occupational (post-service) noise exposure.  The Veteran should be afforded a VA audio examination for a nexus opinion on his current hearing loss.  

Additionally, the record does not contain puretone threshold finds other than in uninterpreted graphs.  It appears that the veteran's hearing meets VA standards for hearing loss; however, as the claim is being remanded, the VA examiner should interpret the uninterpreted graphs.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audio examination.  After a review of the virtual record, interview with the Veteran (to include a history of noise exposure both during and post-service), and examination of the Veteran, the examiner should answer the following inquiry: 

(a) Is it at least as likely as not (50/50 probability or greater ) that the Veteran's current bilateral hearing loss is due to his military service?

(b) Is it at least as likely as not (50/50 probability or greater) that the Veteran's current bilateral hearing loss is due to, or aggravated (beyond the natural progression) by, his tinnitus?

The examiner should note that the VA concedes exposure to hazardous noise in service, as the Veteran's MOS from 1967 to 1969 had a high probability of exposure to hazardous noise. 

The examiner should interpret the uninterpreted graphs of puretone threshold results in the claims file (dated 5/25/10).

The examiner must provide a detailed explanation for each opinion rendered.

2.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, the RO must issue a supplemental statement of the case (SSOC).  The Veteran and his representative should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


